           CASE 0:20-cv-01313-SRN-DTS Document 7 Filed 08/28/20 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


 Ambakisye Holmes,                                     Case No. 20-cv-1313 (SRN/DTS)

                   Plaintiff,

 v.                                                   ORDER ON OBJECTION TO
                                                   REPORT AND RECOMMENDATION
 City of St. Paul, Minnesota and the
 State of Minnesota,

                   Defendants.


Ambakisye Holmes, 8500 63rd Avenue N., Brooklyn Park, MN 55428, Pro Se Plaintiff.


SUSAN RICHARD NELSON, United States District Judge

           This matter is before the Court on Plaintiff Ambakisye Holmes’s Objection

(“Objection” [Doc. No. 6]) to the June 17, 2020 Report and Recommendation (“R&R”

[Doc. No. 4]) issued by Magistrate Judge David T. Schultz. In the R&R, Magistrate Judge

Schultz recommended that all claims brought pursuant to 42 U.S.C. § 1983 by Holmes be

dismissed without prejudice, and further recommended that the Court decline to exercise

supplemental jurisdiction over the remaining claims. For the foregoing reasons, the Court

overrules Holmes’s Objection and affirms and adopts the R&R as set forth below.

      I.      BACKGROUND

              A.     Holmes’s Prosecution and § 1983 Complaint

           Following his arrest in 2016, Holmes alleges that he was wrongfully prosecuted in

Minnesota state court for domestic assault. (See Complaint [Doc No. 1] ¶¶ 7–16.) On June

                                               1
       CASE 0:20-cv-01313-SRN-DTS Document 7 Filed 08/28/20 Page 2 of 8




4, 2020, Holmes filed a Complaint with this Court, alleging violations of his civil rights under

42 U.S.C. § 1983, as well as common-law claims of false imprisonment, fraud, and

negligence, all of which stem from his prosecution. (Id. ¶¶ 1–34.) Holmes names the city of

St. Paul, Minnesota, and the State of Minnesota as Defendants. (Id. at p. 1.)

       Essentially, Holmes contends that the state lacked a basis for his initial arrest, and that

despite a dearth of evidence supporting the domestic assault charge, he was wrongly subjected

to more than two years of legal difficulties, culminating in his acquittal at trial. (See id. ¶¶ 7–

16). Holmes argues that Defendants violated his constitutional rights “when they chose to

continue aggressively prosecuting [him] and pressuring [him] to plead guilty despite having

evidence indicating [his] innocence.” (Id. ¶ 18.) Holmes seeks compensatory damages

pursuant to § 1983 for his “wrongful incarceration . . . for a much longer time [than] was

necessary.” (Id. ¶¶ 19–20.) He also seeks damages for his false arrest and imprisonment

claims on largely the same basis. (Id. ¶¶21–23.) As to his fraud claim, Holmes alleges that

although the prosecution possessed exculpatory evidence, the prosecuting attorney

nevertheless continued to prosecute him and pressure him to plead guilty. (Id. ¶¶ 24–27.).

Holmes also contends that his fraud claim is sufficiently pleaded because his Complaint

alleges that the prosecuting attorney knowingly omitted information while prosecuting his

case. (Id. ¶ 28.). Finally, Holmes seeks damages for negligence, which he alleges occurred

when he was injured in a car accident while he was being transported by police. (Id. ¶¶ 29–

30.). He maintains that the state has not adequately compensated him for those injuries. (Id.

¶¶ 31–34.)



                                                2
      CASE 0:20-cv-01313-SRN-DTS Document 7 Filed 08/28/20 Page 3 of 8




       After filing his complaint, Holmes applied to proceed in this matter in forma pauperis

(“IFP”). (See Doc. No. 2.)

           B.     Magistrate Judge Schultz’s Report and Recommendation and
                  Holmes’s Objection

       On June 17, 2020, Magistrate Judge Schultz issued the R&R, noting that although

Holmes is financially eligible for IFP status, the Court is required to screen IFP applications

and decline to award IFP status for claims that are frivolous or malicious, fail to state a claim

on which relief may be granted, or seek monetary relief from a defendant who is immune

from such relief. (R&R at 1–2 (citing 28 U.S.C. § 1915(e)(2)(B)(i)-(iii) (2018)).) Magistrate

Judge Schultz found that Plaintiff’s § 1983 claim fails to meet those requirements. (Id. at 2–

3.) First, Magistrate Judge Schultz noted that the Eleventh Amendment plainly bars Holmes

from bringing a damages claim against the State of Minnesota. (Id. at 2–3.) Second, with

respect to Holmes’s claims against the City of St. Paul, Magistrate Judge Schultz noted that

although damages suits against the City of St. Paul are not automatically barred by the

Eleventh Amendment, Holmes failed to allege a City-based overarching policy or custom that

led to his prosecution, which is required for such a claim. (Id. at 3–4.) Finally, because of

Plaintiff’s failure to adequately plead a § 1983 claim, Magistrate Judge Schultz recommended

that the Court decline to exercise supplemental jurisdiction over the remaining state common-

law claims. (Id. at 4.) Consequently, he recommended the dismissal of Plaintiff’s

Complaint without prejudice. (Id.)

       On June 25, 2020, Holmes filed the instant Objection to Magistrate Judge Schultz’s

R&R. First, Holmes argues that pursuant to § 1983, he has a constitutional right “to file a


                                               3
         CASE 0:20-cv-01313-SRN-DTS Document 7 Filed 08/28/20 Page 4 of 8




lawsuit for false arrest/imprisonment . . . against the officer / police department . . . which are

owned/operated in this case by the respective cities / state entities sued in the instant matter.”

(Objection ¶ 2.) He further asserts that under § 1983, he is entitled to seek injunctive relief

against the State of Minnesota. (Id. ¶ 4 (citing Village of Willowbrook v. Olech, 528 U.S. 562

(2000)).)

         Second, Holmes appears to mistake the R&R’s recommendation to dismiss his lawsuit

without prejudice for a recommendation to dismiss it with prejudice. (See id. ¶ 5 (asserting

that Magistrate Judge Schultz recommended dismissal of his complaint “with prejudice”).)

Under the mistaken belief that he is thus barred from resubmitting his claim, Holmes argues

that the R&R reflects the larger problem of racial injustice. (See, e.g., id. at ¶ 11 (asserting

that the “[t]he killing of George Floyd” and “the finding of the lower Magistrate Judge in this

matter” are “the same type of injustice.”).) Holmes does not address Magistrate Judge

Schultz’s recommendation to decline supplemental jurisdiction over the non-§1983 claims if

the federal claims are dismissed.

   II.      DISCUSSION

         The district court reviews de novo a magistrate judge’s recommendations on a

dispositive matter to which specific objections have been made. 28 U.S.C. § 636(b)(1)(C)

(2018); Fed. R. Civ. P. 72(b); D. Minn. L.R. 72.2(b). In a suit brought by an IFP plaintiff,

the Court will dismiss any claim upon which it determines relief cannot be granted. 28

U.S.C. § 1915(e)(2)(B)(ii); see Atkinson v. Bohn, 91 F.3d 1127, 1128 (8th Cir. 1996) (per

curiam) (discussing the statute’s implementation). When determining whether to dismiss

a claim, the Court assumes the facts in the complaint to be true and construes all reasonable

                                                4
      CASE 0:20-cv-01313-SRN-DTS Document 7 Filed 08/28/20 Page 5 of 8




inferences from those facts in the light most favorable to the plaintiff. Liscomb v. Boyce,

954 F.3d 1151, 1153 (8th Cir. 2020). To survive dismissal, a “complaint must contain facts

that, if ‘accepted as true, . . . state a claim to relief that is plausible on its face.’ ” Id. at

1153–54 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).                Although factual

allegations in the complaint need not be detailed, they must be sufficient to “raise a right

to relief above the speculative level . . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). The Court construes pro se complaints liberally, but the complaint nonetheless

must allege sufficient facts to support its claims. Stone v. Harry, 364 F.3d 912, 914 (8th

Cir. 2004).

       Here, three of Holmes’s objections to Magistrate Judge Schultz’s R&R require

discussion: (1) Holmes’s objection to Magistrate Judge Schultz’s dismissal of his § 1983

claims against the State of Minnesota and the City of St. Paul; (2) Holmes’s objection to

the nature of Magistrate Judge Schultz’s dismissal; and (3) Magistrate Judge Schultz’s

recommendation that the Court dismiss Holmes’s state common-law claims. The Court

considers each in turn.

           A.     Section 1983 Claims

       Absent a waiver of sovereign immunity, a state is typically immune from suit under

the Eleventh Amendment. Allen v. Cooper, 140 S. Ct. 994, 1000–01 (2020); see also

Church v. Missouri, 913 F.3d 736, 742 (8th Cir. 2019). The State of Minnesota has not

waived immunity in this case, and so Holmes is barred from seeking damages against it.

Moreover, to the extent Holmes’s § 1983 claims seek injunctive relief (see Compl. ¶¶ 2–

3), his claim is still barred. As the Eighth Circuit has noted, while “state officials may be

                                                5
      CASE 0:20-cv-01313-SRN-DTS Document 7 Filed 08/28/20 Page 6 of 8




sued in their official capacities for prospective injunctive relief without violating the

Eleventh Amendment, the same doctrine does not extend to states or state agencies.”

Monroe v. Ark. State Univ., 495 F.3d 591, 594 (8th Cir. 2007) (citations omitted).

Accordingly, Holmes’s § 1983 claim against the State of Minnesota must be dismissed,

and his objections to the magistrate judge’s recommendation in this regard are overruled. 1

       Holmes’s claims against the City of St. Paul must also be dismissed, but for a

different reason. As Magistrate Judge Schultz noted, local government entities are subject

to § 1983 liability under only a narrow theory of relief. For Holmes to sustain a claim

against the City pursuant to § 1983, he must show that the City violated his rights through

an “official policy, ordinance, regulation, or decision officially adopted and promulgated

by that body’s officers.” Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658,

690 (1978). In other words, it is not sufficient that Holmes alleges that his rights were

violated by prosecutors; he must allege that the prosecutors acted as part of an

unconstitutional scheme of the City of St. Paul. Holmes fails to allege such a practice.

Accordingly, his § 1983 claims against the City of St. Paul also fail, and his objections to

the R&R in this regard are overruled.




1
       Holmes’s reliance on Village of Willowbrook v. Olech, 528 U.S. 562 (2000), for the
proposition that a “state entity can be sued for injunctive relief” is misplaced. (Objection
¶ 4.) Olech dealt only with the question of whether the Equal Protection Clause gives rise
to a cause of action on behalf of a “class of one” where the plaintiff did not allege
membership in a class or group; it says nothing about injunctive relief. 528 U.S. at 564.
                                             6
      CASE 0:20-cv-01313-SRN-DTS Document 7 Filed 08/28/20 Page 7 of 8




          B.      Nature of Dismissal

       Holmes argues that Magistrate Judge Schultz recommended dismissal of his claims

with prejudice, and that such a recommendation is “erroneous and prejudicial

and . . . unfounded and certainly a viable grounds for appeal . . . .” (Objection ¶ 5.) This

objection is factually incorrect, and is therefore overruled.     Magistrate Judge Schultz

recommended dismissal without prejudice (see R&R at 4), and Holmes is not precluded from

attempting to amend his Complaint.

          C.      Dismissal of Remaining State Law Claims

       Holmes does not object to Magistrate Judge Schultz’s recommendation that

Holmes’s state common-law claims for fraud and negligence be dismissed because of the

absence of a viable § 1983 claim. In any event, however, the Court agrees with Magistrate

Judge Schultz that, in the absence of a viable claim pursuant to the federal statute, there is

no basis to exercise supplemental jurisdiction over Holmes’ remaining claims. “A federal

district court has discretionary power to decline the exercise of supplemental jurisdiction

where the court has ‘dismissed all claims over which it has original jurisdiction.’ ” Wilson

v. Miller, 821 F.3d 963, 970 (8th Cir. 2016) (quoting 28 U.S.C. § 1367(c)(3) (2018)). In

considering whether to exercise supplemental jurisdiction, the Court considers factors such

as “judicial economy, convenience, fairness, and comity [with state courts]. Id. at 970–71

(citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)). Where all federal-law

claims are eliminated prior to trial, “the balance of factors to be considered under the

pendent jurisdiction doctrine . . . will point toward declining to exercise jurisdiction over

the remaining state-law claims.” Id. at 971 (quoting Johnson v. City of Shorewood, 360

                                              7
      CASE 0:20-cv-01313-SRN-DTS Document 7 Filed 08/28/20 Page 8 of 8




F.3d 810, 819 (8th Cir. 2004)). Here, all of Holmes’s federal § 1983 claims have been

dismissed. Accordingly, considerations of judicial economy, convenience, fairness, and

comity do not militate in favor of exercising supplemental jurisdiction over Holmes’s state

common-law claims. Those claims are therefore also dismissed without prejudice.



   III.    CONCLUSION

      Based on the submission and the entire file and proceedings herein, IT IS HEREBY

ORDERED that:

      1.     Plaintiff Ambakisye Holmes’s Objection [Doc. No. 6] to Magistrate
             Judge David T. Schultz’s June 17, 2020 Report and Recommendation
             is OVERRULED;

      2.     The June 17, 2020 Report and Recommendation [Doc. No. 4] is
             AFFIRMED and ADOPTED as set forth above;

      3.      Plaintiff’s Application to Proceed In Forma Pauperis [Doc. No. 2] is
              DENIED AS MOOT; and

      4.      Plaintiff’s Complaint [Doc. No. 1] is DISMISSED WITHOUT
              PREJUDICE.


LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: August 28, 2020                           s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                            8
